Reed, C.J.
(concurring specially)—I agree with Judge Petrich. However, I feel compelled by my brother Alexander's dissent to add some additional observations.
No harm—no foul! Or, as we lawyers say, "damnum absque injuria." Clearly justice is served in cases involving discrepancies between a certificate and the policy by application of the doctrine of equitable estoppel. When the facts to support estoppel are not present, as in the case here, the master contract or policy should control. It is safe to assume that the lower group rates charged by Lincoln National reflect a much lesser risk than if it had agreed to pay major medical benefits in perpetuity.
Apparently through unfortunate oversight, the certificate language omits a comma. When that comma is supplied, the certificate language mirrors that of the policy and reads as follows:
Termination
In the event this insurance is terminated or employment terminated and the insured or his dependent is totally disabled, the disabled person will continue to be eligible to receive Major Medical benefits, providing he remains totally disabledL for a period of 12 months following termination.
(Italics mine.)
Although courts must respect and ordinarily do apply accepted rules of grammar and punctuation when construing statutes or contracts, they need not slavishly adhere to such principles if to do so would lead to a ridiculous or absurd result or clearly frustrate the intentions of the parties. See Wilson v. Key Tronic Corp., 40 Wn. App. 802, 808, 701 P.2d 518 (1985).
Here, even though a literal reading of the provision in question—without the comma—appears to lead to a logical result, i.e., that the employee must satisfy a condition precedent of being totally disabled for 12 months after ter*510mination, the result in context makes no sense. Such an interpretation would mean that until a year has expired, no determination of eligibility for extended coverage can be made. Also, that an employee who is disabled for IIV2 months, but not for 12, receives no extended coverage. This clearly is an absurd result and could not have been intended.
As noted, addition of the comma produces a result that makes eminent good sense and comports with the policy provision. We thus have only one reasonable construction of the certificate language. As suggested by Judge Petrich, the phraseology is not ambiguous and therefore need not be construed against Lincoln National.
Lincoln National's predicament calls to mind the case of the unfortunate Sir Roger Casement, who swung for treason because of the placement—or lack thereof—of a comma when England's Treason Act of 1351 was translated into English from the Norman French. Unlike Casement, however, who could be said to have had little cause for complaint—because he knew the risks he was taking when he recruited Irishmen for the Kaiser's cause—Lincoln National does not deserve to swing for its negligence.